DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.TW109125595, filed on 07/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 7-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2019/0227927), hereinafter Mia in view of Asano (US 2020/0073795), hereinafter Asano.
Regarding claims 1, 8, and 15, taking claim 1 as exemplary, Miao teaches a memory controller (Miao, Fig.1, Controller 120), coupled to a host device (Miao, Fig.1, Host 200) and a flash memory device (Miao, Fig.1, Flash Memory 140) and configured to access the flash memory device (Miao, [0021]), comprising: 
a buffer memory, comprising at least a first cache memory and a second cache memory; and a 
microprocessor, configured to control access of the flash memory device (Miao, [0023], When the writing operation is performed on the flash memory 140 by the controller 120, the data is written into a page; Note – a storage controller comprises a processor inherently.), 
wherein the microprocessor is configured to obtain a number of spare blocks of the flash memory device (Miao, [0026], The controller 120 calculates whether or not the number of spare blocks in the flash memory 140 is lower than a predetermined value) corresponding to a first operation period, determine a write speed compensation value (Miao, [0029], the difference value with the predetermined value) according to the number of spare blocks, determine a target write speed (Miao, [0030], writing data bandwidth is 100 MB/second;) according to the write speed compensation value and a balance speed (Miao, [0030], threshold bandwidth), and determine a target garbage collection speed (Miao, [0030], 50 MB/sec) according to the target write speed, 
wherein the microprocessor is further configured to process one or more write commands received from the host device in the first operation period according to the target write speed (Miao, [0039]) and perform at least one garbage collection operation in the first operation period according to the target garbage collection speed (Miao, [0040], The garbage-collection process is executed by the controller 120 at a speed of 50 MB/second).  
Miao teaches a RAM 180 is utilized to temporarily store and cache data which is requested by the controller 120, nevertheless, Miao does not teach the controller comprising a buffer memory which comprises at least a first cache memory and a second cache memory, as claimed.
However, Miao in view of Asano teaches a memory controller (Asano, Fig.1, controller 4) coupled to a host device (Asano, Fig.1, host 2) and a flash memory device (Asano, NAND flash memory 502) and configured to access the flash memory device, comprising: 
a buffer memory (Asano, [0039], DRAM 6 may also be included in the controller 4), comprising at least a first cache memory and a second cache memory (Asano, [0040], The random access memory such as the DRAM 6 includes a buffer area for temporarily storing data to be written into the NAND flash memory 5 and data read from the NAND flash memory 5. This buffer area may be allocated as, for example, a QLC write buffer 21, an SLC write buffer 22); and a 
microprocessor (Asano, [0076], The controller 4 may include … a CPU 12), configured to control access of the flash memory device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate teachings of Asano to include a SLC write buffer and a QLC write buffer within controller 120 (of Miao). A person of ordinary skill in the art would have been motivated to combine the teachings of Miao with Asano because it improves efficiency of the storage system disclosed in Miao by balancing SLC and QLC buffer performance and economic efficiency of the buffer in the storage system (Asano, [0141]).
Claims 8 and 15 have similar limitations as claim 1 and they are rejected for the similar reasons. Furthermore, regarding claim 15, Miao teaches a data storage device, coupled to a host device, comprising: a flash memory device, comprising a plurality of memory blocks (Mia, [0022], The flash memory 140 includes a storage matrix which is composed of a plurality of storage units 160˜16N. In one embodiment, each storage unit includes at least one die, and each die includes at least one plane. Each plane includes several blocks 160_A˜16N_Z,), wherein the memory blocks comprises a plurality of spare blocks (Miao, [0025], according to numbers of spare blocks in the FLASH memory 140); and a memory controller (Miao, [0019]).
Regarding claims 3 and 10, taking claim 3 as exemplary, the combination of Miao teaches all the features with respect to claim 1 as outlined above. The combination of Miao further teaches the memory controller as claimed in claim 1, wherein the microprocessor is further configured to obtain the number of spare blocks of the flash memory device corresponding to a second operation period (Miao, [0008], . The controller periodically calculates the number of spare blocks in the flash memory), re-determine the write speed compensation value according to the number of spare blocks, re-determine the target write speed according to the re-determined write speed compensation value and the balance speed, and re-determine the target garbage collection speed according to the re-determined target write speed, and wherein the microprocessor is further configured to process one or more write commands received from the host device in the second operation period according to the re-determined target write speed and perform the at least one garbage collection operation in the second operation period according to the re-determined target garbage collection speed (Miao, [0008], [0030], [0038]-[0041], Fig.4).  
Claim 10 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 4 and 11, taking claim 4 as exemplary, the combination of Miao teaches all the features with respect to claim 3 as outlined above. The combination of Miao further teaches the memory controller as claimed in claim 3, wherein the target write speed determined in the first operation period and the target write speed re-determined in the second operation period are different (Miao, [0030], it writes data into the data storage device 100 with a speed of 300 MB/sec at time T1 … At time T2 … Because the writing data bandwidth is 100 MB/second; [0031], At time T3 … Because the writing data bandwidth is 50 MB/second; Fig.4).  
Claim 11 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claims 5 and 12, taking claim 5 as exemplary, the combination of Miao teaches all the features with respect to claim 3 as outlined above. The combination of Miao further teaches the memory controller as claimed in claim 3, wherein the target garbage collection speed determined in the first operation period and the target garbage collection speed re-determined in the second operation period are different (Miao, [0030], At time T2 … the bandwidth of the garbage-collection process will be 50 MB/second;  [0031], At time T3 … the bandwidth of the garbage-collection process will be 200 MB/second; Fig.4).  
Claim 12 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 7 and 14, taking claim 7 as exemplary, the combination of Miao teaches all the features with respect to claim 1 as outlined above. The combination of Miao further teaches the memory controller as claimed in claim 1, wherein the balance speed is related to a write speed of the flash memory device (Miao, [0027]; [0030], and the controller 120 determines that the threshold bandwidth is equal to 150 MB/second based on the number of spare blocks. Because the writing data bandwidth is 100 MB/second, the bandwidth of the garbage-collection process will be 50 MB/second.).  
Claim 14 has similar limitations as claim 7 and is rejected for the similar reasons.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miao and Asano as applied to claims 1 and 8 respectively above, and further in view of Iwai et al. (US 2019/0303024), hereinafter Iwai.
Regarding claims 2 and 9, taking claim 2 as exemplary, the combination of Miao teaches all the features with respect to claim 1 as outlined above. The combination of Miao further teaches the memory controller as claimed in claim 1, wherein the microprocessor is further configured to configure a size of the first cache memory and a size of the second cache memory utilized in the first operation period according to the target write speed and the target garbage collection speed (Asano, [0109], in order to satisfy the write bandwidth requested by the host 2 in the QLC mode, the TLC mode, or the MLC mode, it is necessary to drive a large number of NAND flash memory chips in parallel and a storage capacity in the DRAM 6 allocated as the write buffer also increases; [0125], in response to the write bandwidth exceeding the threshold, the storage area in the DRAM 6 is further allocated to the SLC write buffer 22 in which user data to be written in the SLC mode is stored; [0128]), wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miao to incorporate teachings of Asano to allocate SLC and QLC buffers based on write bandwidth/write speed of data. A person of ordinary skill in the art would have been motivated to combine the teachings of Miao with Asano because it improves efficiency of the storage system disclosed in Miao by balancing SLC and QLC buffer performance and economic efficiency of the buffer in the storage system (Asano, [0141]).
The combination of Miao does not teach wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation, as claimed.
However, the combination of Miao in view of Iwai teaches wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation (Iwai, [0038], A random access memory such as the DRAM 6, for example, includes a read buffer (RB) 61, a write buffer (WB) 62 and a GC buffer 63; [0061], The write control module 122 stores user data received with a write command from the host 2, in the write buffer 62 in the DRAM 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Miao to incorporate teachings of Iwai to include a write buffer and a GC buffer in DRAM6 (in Asano) and store host write data to a write buffer and garbage collection data to a GC buffer separately. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Miao with Iwai because it improves efficiency of the system disclosed in the combination of Miao by storing garbage collection data in a separate buffer in order to prevent mix-up of host write data with garbage collection data when writing to NAND flash memory.
Claim 9 has similar limitations as claim 2 and is rejected for the similar reasons.

Claims 6 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miao and Asano as applied to claims 1 and 8 respectively above, and further in view of Shahneous Bari et al. (US 2018/0210531), hereinafter Shahneous Bari.
Regarding claims 6 and 13, taking claim 6 as exemplary, the combination of Miao teaches all the features with respect to claim 1 as outlined above. The combination of Miao does not explicitly teach the memory controller as claimed in claim 1, wherein the balance speed is related to a read speed of the flash memory device, as claimed.
However, the combination of Miao in view of Shahneous Bari teaches the memory controller as claimed in claim 1, wherein the balance speed is related to a read speed of the flash memory device (Shahneous Bari, [0042], the critical memory bandwidth threshold is calculated by combining the memory read bandwidth and the memory write bandwidth.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Miao to incorporate teachings of Shahneous Bari to include read bandwidth in the total bandwidth threshold (in Asano). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Miao with Shaneous Bari because it improves efficiency of the storage system disclosed in the combination of Miao by identifying a bandwidth saturation point of the storage system and preventing overload the storage system (Shahneous, [0012]-[0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He et al. (US 20200401513).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136